UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6118



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

CHARLIE THOMPSON, a/k/a Big Red,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-88-152-G, CA-95-114-CV-2)


Submitted:   June 28, 1996                 Decided:   July 23, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charlie Thompson, Appellant Pro Se. David Bernard Smith, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988)* motion. We have reviewed the record and
the district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. United States v. Thompson, Nos. CR-88-152-G; CA-95-

114-CV-2 (M.D.N.C. Dec. 11, 1995). As to Appellant's Motion for

Oral Argument, we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




    *
      As amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law
Co-op. Advance Sheet June 1996).

                                2